NOT RECOMMENDED FOR PUBLICATION
                                File Name: 18a0582n.06

                                             No. 18-1149

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                          FILED
                                                                                    Nov 21, 2018
 JOSEPH GALE,                                               )                   DEBORAH S. HUNT, Clerk
                                                            )
         Plaintiff-Appellant,                               )
                                                            )      ON APPEAL FROM THE
                 v.                                         )      UNITED STATES DISTRICT
                                                            )      COURT FOR THE EASTERN
 CORRIGAN O’DONOHUE, et al.,                                )      DISTRICT OF MICHIGAN
                                                            )
         Defendants-Appellees.                              )
                                                            )



BEFORE: GUY, WHITE, and STRANCH, Circuit Judges.

       HELENE N. WHITE, Circuit Judge.

       Joseph Gale appeals the district court’s denial of his motion to preliminarily enjoin

practices and policies of the Royal Oak Police Department that Gale alleges are unconstitutional.

The district court did not err in finding that Gale failed to demonstrate either a likelihood of success

on the merits of his claim for municipal liability or a danger of irreparable harm absent the

injunction. We therefore AFFIRM.

                                        I. BACKGROUND

       At approximately 2:27 AM on September 4, 2016, a resident of 1409 Wyandotte Street in

Royal Oak, Michigan, placed a 911 call complaining of a “strange man” who had knocked on her

door five minutes earlier. (R. 22, Ex. D.) When the caller’s husband opened the door, the man

who had knocked stated that the police were on site—they were not—before asking if the residents

of the house needed any help and then abruptly leaving. The 911 caller said that the man’s
No. 18-1149, Gale v. O’Donohue, et al.


comments confused her and her husband. The caller described the man, told the police the

direction in which he had been walking, and asked the police to investigate. The caller stated that

the man did not appear to be intoxicated.

         At approximately 2:37 AM, Officer Klinge observed Gale within one quarter of a mile of

1409 Wyandotte. Gale’s appearance was consistent with the description given by the 911 caller.

When Klinge exited his vehicle and approached Gale, Gale put his hands in the air.1 Officers

Heppner and Paramo arrived on the scene approximately 45 seconds later, and Gale’s interactions

with the officers are captured on both audio and video recordings from that point onward.

         When asked where he was going, Gale told the officers that he was attempting to go to his

friend’s house. Although the officers asked Gale the location of the house a number of times over

the course of the encounter, Gale was unable to provide a coherent explanation of its location.

Paramo asked Gale if he had any identification, adding: “Do you mind if we check?” (R. 22, Exs.

B, C.) Gale, who still had his hands raised in the air, responded: “Absolutely.” (R. 22, Exs. B, C.)

Paramo reached into Gale’s back pocket, retrieved his driver’s license, and contacted police

dispatch to check the license number.

         While dispatch was running the check, Paramo explained that the police had received a call

that a person matching Gale’s description had been knocking on doors in the area. Paramo asked

whether Gale knew where he was, and Gale responded that he did not know his location, but that

he had “not been knocking on anyone’s doors.” (R. 22, Exs. B, C.) Heppner then asked Gale how

much he had had to drink and Gale responded that he was unsure. The officers asked Gale whether




1
  Officer Klinge’s audio recorder appears to have been malfunctioning, so the record contains no audio recording of
Gale’s interactions with Klinge prior to the arrival of the other officers. When one of the officers later told Gale to
put his hands down, he responded by saying that that he had been told to take his hands out of his pockets, suggesting
that Klinge ordered Gale to take his hands out of his pockets and that, in response, Gale put his hands in the air.

                                                         -2-
No. 18-1149, Gale v. O’Donohue, et al.


he had seen anyone else on the street while he was walking and when Gale responded that he had

not, Heppner stated that none of the officers had seen anyone else on the street, either.

        After Gale failed to provide a coherent explanation of where he was attempting to go—in

part because he had told the officers he was going to the intersection of two streets that do not

intersect—the officers offered to call Gale a taxi because they did not want him “walking around

the street intoxicated.” (R. 22, Exs. B, C; see also R. 18 Exs. H, I, PID 378-81.) The officers

asked Gale where he would tell the taxi to take him, and Gale responded that his friend’s house

was “right next to” “Third on the Rock, the bar”; Gale did not recall his friend’s specific address.2

(R. 22, Exs. B, C.)

        Paramo continued to ask Gale whether he had knocked on any doors, and Gale maintained

that he had not. Paramo offered to drive Gale to his destination, and Gale stated that he would

“appreciate it” if the officers would “take [him] downtown.” (R. 22, Exs. B, C.) Paramo explained

that he had to pat Gale down before entering the vehicle, and Gale responded by asking whether

he was under arrest; Paramo explained that he was not under arrest, that Gale was “free to go walk

on [his] own,” and that he was “just doing [Gale] a favor.” (R. 22, Exs. B, C.) Paramo patted Gale

down, and Gale then entered the rear seat of Paramo’s police vehicle.

        At this point, Heppner suggested that the officers might be able to locate Gale’s friend’s

address in a police database, but Gale refused to provide his friend’s full name.3 When Gale asked

whether he was free to leave the vehicle, Paramo responded: “Yeah, you’re good. I’m just trying

to get your buddy’s name so that I can take you to your buddy’s instead of me taking you to Rock

on Third.” (R. 22, Exs. B, C.) Gale stated: “if you could just get me to the Rock on Third, that’d


2
 Gale appears to have been referring to “The Rock on Third,” a bar in Royal Oak a 21-minute walk from the location
of the stop. (See R. 18, Ex. J, PID 383.)
3
 The database at issue contained, among other things, the names and addresses of individuals who had had interactions
with the police.

                                                        -3-
No. 18-1149, Gale v. O’Donohue, et al.


be great.” (R. 22, Exs. B, C.) Paramo again asked for Gale’s friend’s name, but Gale again did

not provide it.

       When Paramo continued to ask for Gale’s friend’s name, Gale said that if the officer would

not take him to the Rock on Third, he would get out; Paramo responded by telling Gale that he

was not under arrest and was not in trouble and that Paramo was “trying to get [Gale] out of here

so no one else calls on [him].” (R. 22, Ex. C.) Paramo then explained that there had been “a ton

of [breaking and entering]” calls in the neighborhood and, although it was “obviously” not Gale,

“if [the officers] leave [Gale] out here to walk, someone is going to call on you again—I’m trying

to avoid that for you.” (R. 22, Ex. C.) Paramo then raised his voice and again asked for Gale’s

friend’s last name, explaining that he needed it to look up the address. When Gale attempted to

clarify why Paramo was requesting the full name, Paramo said “listen to me dude,” “I’m trying to

help you.” (R. 22, Ex. C.) Gale responded that he would “just walk,” but Paramo did not respond

and began driving the vehicle. (R. 22, Ex. C.) Gale again asked whether he was free to leave or

under arrest; Paramo responded by shouting: “what did I tell you the first time, dude, I said you’re

not under arrest; what don’t you understand about that?” (R. 22, Ex. C.) Gale responded that he

wanted to exit the vehicle, and Paramo responded: “I’m getting you out of here. You wanted to

go to Rock on Third, I’m taking you to Rock on Third.” (R. 22, Ex. C.) The drive lasted

approximately two minutes; Gale repeatedly requested to leave the vehicle, but Paramo responded

that he would not drop him off until they reached the Rock on Third. Paramo then pulled into a

gas station near the Rock on Third and allowed Gale to exit. From start to finish, Gale’s

interactions with the police lasted eleven minutes and twenty-seven seconds, approximately five

minutes of which took place in Paramo’s police vehicle.




                                                -4-
No. 18-1149, Gale v. O’Donohue, et al.


       A. Gale Files a Citizen’s Complaint

       On October 5, 2016, Gale filed a Citizen’s Complaint with the City of Royal Oak Police

Department. The department initiated an investigation that included a review of footage from the

responding officers’ vehicles, and Lt. David Van Ness met with Gale on October 17, 2016. Van

Ness and Gale agreed to record the audio of their meeting.

       Van Ness and Gale discussed Gale’s complaint over the course of more than two hours.

Van Ness explained the department’s policy for responding to and investigating 911 calls and told

Gale that the officers were justified in stopping and questioning him. Van Ness explained that

there had recently been several nighttime home invasions in the area and that the police often

encountered intoxicated civilians in the area, and that, as a result, the officers had reasonable

suspicion to stop and investigate Gale based on a combination of (a) the 911 call, (b) the officers’

observation that Gale matched the 911 caller’s description and was walking alone on a nearby

street, and (c) the fact that Gale did not provide a coherent explanation for his presence. Van Ness

further explained that the officers were also motivated by concern for the safety of civilians who

might be lost or intoxicated. In short, Van Ness told Gale that the officers had acted in accordance

with police procedure and stood by the officers’ conduct.

       B. The Instant Action

       On July 5, 2017, Gale filed a “Verified Class Action Complaint” naming Klinge, Paramo,

and Heppner in their individual capacities and Royal Oak Police Chief Corrigan O’Donohue in

both his individual and official capacities. (R. 1, PID 1.) Gale filed an amended complaint on July

31, 2017, advancing nine separate claims: (1) search and seizure in violation of 42 U.S.C. § 1983

against all individual defendants, (2) deprivation of property in violation of § 1983 against all

individual defendants, (3) “abuse of process and conspiracy” in violation of § 1983 against all



                                                -5-
No. 18-1149, Gale v. O’Donohue, et al.


individual defendants; (4) Monell liability under § 1983 against O’Donohue in his official capacity;

(5) false imprisonment or false arrest against all individual defendants; (6) conspiracy to commit

false imprisonment or false arrest against Paramo and Heppner; (7) assault and battery against all

individual defendants; (8) common law trespass against all individual defendants; and (9) violation

of Michigan’s Freedom of Information Act against O’Donohue in his official capacity.

         Gale moved for a temporary restraining order against O’Donohue in his official capacity

on July 10, 2017. Gale asked the court to “restrain Defendant’s policy to stop or frisk individuals

within the City of Royal Oak for their identification, in order to run warrant checks, without any

reasonable suspicion of criminal activity being afoot, until such time as the Court can further

consider the merits.” (R. 6, PID 86.) The court denied the motion, finding that Gale “has not

shown that he will suffer immediate and irreparable harm before Defendants can be heard” and

has “failed to certify . . . whether any efforts have been made to give notice to Defendants.” (R. 7,

PID 120.)

         C. Motion for Preliminary Injunction

         On August 2, 2017, Gale moved for a preliminary injunction. In particular, Gale sought

an order (a) enjoining the Royal Oak police department from continuing its alleged policy,

practice, or custom of conducting suspicionless stops; (b) requiring defendants to maintain a

database of information concerning all stops conducted by Royal Oak police officers; and (c)

requiring defendants to monitor the police department’s stop-and-frisk practice on an ongoing

basis.

         The district court denied Gale’s motion. The district court first noted that Gale’s municipal

liability claim was “his only claim that plausibly seeks prospective relief” and therefore considered

only whether Gale had met the requirements for a preliminary injunction with respect to that claim.



                                                  -6-
No. 18-1149, Gale v. O’Donohue, et al.


(R. 31, PID 604, 608–09.) The district court ultimately found that Gale had failed to demonstrate

either a likelihood of success on the merits or a danger of irreparable harm.

       The district court first found that Gale had failed to demonstrate a likelihood of success on

the merits because he “cannot show that he is substantially likely to establish the existence of a[n]

unconstitutional policy or custom.” (R. 31, PID 610.) Recognizing that Gale “has provided no

evidence that a Royal Oak city ordinance or police department official policy promulgated an

unconstitutional stop and frisk regime,” the court stated that Gale must demonstrate the existence

of “a particular custom or practice that although not authorized by written law or express municipal

policy, is so permanent and well settled as to constitute a custom or usage with the force of law.”

(Id. (quoting Jones v. Muskegon County, 625 F.3d 935, 946 (6th Cir. 2010)).) The district court

concluded that Gale’s allegation that he was subject to an unconstitutional stop was “insufficient

to demonstrate a custom that is ‘so widespread, permanent, and well settled as to have the force of

law.’” (Id. (quoting Jones, 625 F.3d at 946).) Regarding Van Ness’s recorded statements, relied

on by Gale in support of his position that defendants have an unconstitutional policy, the district

court stated that Gale had “pluck[ed] isolated, out-of-context statements from a two-hour

meeting,” and that, “[c]onsidered in context, Van Ness’s statements described innocuous, routine

police work: responding to calls, investigating suspicious activity, managing intoxicated

individuals, and identifying persons stopped by police.” (Id. at PID 611.) The court further

concluded that Gale “has not shown that any of [Police Chief] O’Donohue’s actions demonstrate

that an unconstitutional municipal policy or custom exists.” (Id.)

       The court next considered Gale’s argument that Royal Oak provides inadequate training

and supervision to its officers and concluded that, at “a minimum, [Gale’s] claim fails because he

cannot show deliberate indifference.” (Id. at PID 611–12.) The court noted that Gale “has not



                                                -7-
No. 18-1149, Gale v. O’Donohue, et al.


alleged, or provided evidence of, a history of abuse that would place Royal Oak on notice that its

training of police officers was deficient,” and “mere allegations that an individual officer was

unsatisfactorily trained are insufficient.” (Id. at PID 612.)

       Finally, the court concluded that Gale “has not alleged or provided any facts showing prior

instances of similar misconduct” and, therefore, “has not shown that Royal Oak has a custom of

tolerance of acquiescence of federal violations.” (Id.)

       The court also found that Gale “has not shown irreparable harm” because “he has not

shown that a constitutional right has been impaired” and has not demonstrated “a sufficient

likelihood that he will again be wronged in a similar way.” (Id. (alteration omitted) (quoting City

of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983)).)

       The district court therefore denied Gale’s motion for a preliminary injunction. The court

also found that plaintiff’s request for expedited discovery in support of his claim for injunctive

relief was moot.

                                         II. DISCUSSION

       Preliminary injunctions are “one of the most drastic tools in the arsenal of judicial

remedies.” Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001) (quoting Hanson Trust PLC v.

ML SCM Acquisition Inc., 781 F.2d 264, 273 (2d Cir. 1986)). Courts considering a requested

preliminary injunction must consider four factors: “(1) whether the movant has a strong likelihood

of success on the merits; (2) whether the movant would suffer irreparable injury without the

injunction; (3) whether issuance of the injunction would cause substantial harm to others; and

(4) whether the public interest would be served by issuance of the injunction.” Id. at 809 (quoting

Rock & Roll Hall of Fame & Museum, Inc. v. Gentile Prods., 134 F.3d 749, 753 (6th Cir. 1998)).

“While, as a general matter, none of these four factors are given controlling weight, a preliminary



                                                 -8-
No. 18-1149, Gale v. O’Donohue, et al.


injunction issued where there is simply no likelihood of success on the merits must be reversed.”

Mich. State AFL-CIO v. Miller, 103 F.3d 1240, 1249 (6th Cir. 1997).

       A district court’s determination whether a movant “is likely to succeed on the merits is a

question of law and is accordingly reviewed de novo,” but “the district court’s ultimate

determination as to whether the four preliminary injunction factors weigh in favor of granting or

denying preliminary injunctive relief is reviewed for abuse of discretion.” Hunter v. Hamilton

Cty. Bd. of Elections, 635 F.3d 219, 233 (6th Cir. 2011) (quoting Certified Restoration Dry

Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 541 (6th Cir. 2007)). This is a highly

deferential standard, and the “district court’s determination will be disturbed only if the district

court relied upon clearly erroneous findings of fact, improperly applied the governing law, or used

an erroneous legal standard.” Certified Restoration, 511 F.3d at 542 (quoting Hamilton’s Bogarts,

Inc. v. Michigan, 501 F.3d 644, 649 (6th Cir. 2007)). “A finding is ‘clearly erroneous’ when

although there is evidence to support it, the reviewing court is left with the definite and firm

conviction that a mistake has been committed.” Bonnell, 241 F.3d at 809 (quoting United States

v. United States Gypsum, Co., 333 U.S. 364, 395 (1948)).

       Gale seeks a preliminary injunction premised on his § 1983 claim against the municipal

defendant. Municipal governments “can be sued directly under § 1983 for monetary, declaratory,

or injunctive relief where . . . the action that is alleged to be unconstitutional implements or

executes a policy statement, ordinance, regulation, or decision officially adopted and promulgated

by that body’s officers.” Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690

(1978). In order to establish municipal liability, Gale must prove both the existence of a municipal

policy or custom and a direct causal link between the policy or custom and the alleged

constitutional deprivation. City of Canton v. Harris, 489 U.S. 378, 385 (1989). “To show the



                                                -9-
No. 18-1149, Gale v. O’Donohue, et al.


existence of a municipal policy or custom leading to the alleged violation, a plaintiff can identify:

(1) the municipality’s legislative enactments or official policies; (2) actions taken by officials with

final decision-making authority; (3) a policy of inadequate training or supervision; or (4) a custom

of tolerance or acquiescence of federal violations.” Winkler v. Madison Cty., 893 F.3d 877, 901

(6th Cir. 2018) (quoting Baynes v. Cleland, 799 F.3d 600, 621 (6th Cir. 2015)).

       A. Gale Has Not Demonstrated A Likelihood of Success on the Merits

       Gale first argues that the police violated his constitutional rights because they lacked any

justification for stopping him. Gale contends that “community caretaking” does not justify the

police officers’ interactions with him because such a stop “may only be conducted in a consensual

manner, or in an emergency.” (Appellant Br. at 12.) Gale next argues that the officers were not

justified to stop him based on suspicion of public intoxication or a noise violation because

“reasonable suspicion of a completed misdemeanor is not sufficient to justify an investigatory

stop.” (Id.) That is, Gale urges us to conclude that the officers were “investigating a completed

act,” not an ongoing violation. (Reply Br. at 6.)

       Gale additionally argues that the alleged violation of his constitutional rights was a result

of the municipal defendant’s deliberate indifference. Gale relies on Van Ness’s comments to argue

that the municipal defendant was aware both that the officers were inadequately trained and that,

as a result of their training, the officers were likely to violate the Fourth Amendment rights of

civilians with whom they came into contact. In support of this position, Gale asserts that “Van

Ness displayed, at the very least, a deliberate indifference to individuals’ Fourth Amendment

rights.” (Appellant Br. at 6.) Gale argues that the district court “erroneously ruled that a pattern

of violations is required to prove deliberate indifference.” (Id. at 13.) Gale asserts that, “contrary

to the district court’s holding, . . . a pattern of similar violations is not the only way to prove



                                                 -10-
No. 18-1149, Gale v. O’Donohue, et al.


deliberate indifference” because “deliberate indifference may be proved by either direct evidence

of indifference or circumstantial evidence where the need for training is ‘obvious’ and

constitutional injury is the ‘‘‘highly predictable’ consequence’ of failing to provide it.” (Id. at 21

(quoting Board of County Commissioners of Bryan County v. Brown, 520 U.S. 397, 409 (1997)).)

Gale concludes that, “from O’Donohue down, the Royal Oak police officers wholly misunderstood

the law regarding investigatory stops and subsequent frisks” and that there “can be no excuse for

the failure to train police officers in such simple rules.” (Id. at 24–25.) Gale thus argues that the

evidence supports a finding of municipal liability on a failure-to-train theory.

        “The Constitution forbids not all searches and seizures, but unreasonable searches and

seizures.” Pennington v. Metro. Gov’t of Nashville & Davidson Cty., 511 F.3d 647, 651 (6th Cir.

2008) (internal alterations omitted) (quoting Terry v. Ohio, 392 U.S. 1, 9 (1968)). “A person is

seized when ‘a reasonable person would not feel free to leave an encounter with police.’” Id.

(quoting Bennett v. City of Eastpointe, 410 F.3d 810, 834 (6th Cir. 2005)). A court considering

whether a seizure has occurred “must consider all the circumstances surrounding the encounter to

determine whether the police conduct would have communicated to a reasonable person that the

person was not free to decline the officers’ requests or otherwise terminate the encounter.” Florida

v. Bostick, 501 U.S. 429, 439 (1991).

        We assume for the sake of argument that a reasonable person in Gale’s situation would not

have felt free to terminate the encounter with the police, and the interaction is thus constitutional

only if the officers possessed reasonable suspicion justifying the stop. See Terry, 392 U.S. at 27.

Reasonable suspicion cannot be premised on an officer’s “inchoate or unparticularized suspicion

or ‘hunch,’” but must consist of “specific reasonable inferences which he is entitled to draw from

the facts in light of his experience.” Id. at 27.



                                                    -11-
No. 18-1149, Gale v. O’Donohue, et al.


       We apply a two-part analysis to determine the constitutionality of such a stop. First, “we

determine whether there was a proper basis for the stop, which is judged by examining whether

the law enforcement officials were aware of specific and articulable facts which gave rise to

reasonable suspicion.” United States v. See, 574 F.3d 309, 313 (6th Cir. 2009) (quoting Illinois v.

Wardlow, 528 U.S. 119, 124 (2000)). When making that determination, we must “examine the

totality of the circumstances in order to determine the reasonableness of the investigatory stop.”

Id. (quoting Wardlow, 528 U.S. at 124). Second, we must examine whether “the degree of

intrusion was reasonably related in scope to the situation at hand, which is judged by examining

the reasonableness of the officials’ conduct given their suspicions and the surrounding

circumstances.” United States v. Davis, 514 F.3d 596, 608 (6th Cir. 2008) (alterations and internal

quotation marks omitted).

       Gale argues that defendants’ inadequate training caused his alleged constitutional

violation. In order to prevail under such a theory, Gale “must prove the following: (1) the training

or supervision was inadequate for the tasks performed; (2) the inadequacy was the result of the

municipality’s deliberate indifference; and (3) the inadequacy was closely related to or actually

caused the injury.” Winkler, 893 F.3d at 902 (quoting Ellis ex rel. Pendergrass v. Cleveland Mun.

Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006)). Although evidence of “deliberate indifference”

often takes the form of a pattern of constitutional violations stemming from inadequate training or

supervision, Gale is correct that the Supreme Court has recognized that a finding of deliberate

indifference need not always be premised on such a pattern. See Canton, 489 U.S. at 390.

       Gale argues that Van Ness’s descriptions of the Royal Oak Police Department’s training

and supervisory practices establish that defendants were deliberately indifferent to the

constitutional rights of civilians. Gale relies primarily on Van Ness’s decision to support the police



                                                -12-
No. 18-1149, Gale v. O’Donohue, et al.


practices as they currently stand and argues that Van Ness conceded that adherence to current

practices would “guarantee” repeated constitutional injuries.

       We agree, for the sake of argument, that Van Ness’s statements are indicative of the Royal

Oak Police Department’s practices. However, Van Ness did not describe an unconstitutional

failure to train. Instead—as the district court correctly noted—Van Ness “described innocuous,

routine police work: responding to calls, investigating suspicious activity, managing intoxicated

individuals, and identifying persons stopped by police,” and did not describe a “widespread,

permanent, and well-settled custom in the Royal Oak Police Department of violating the Fourth

Amendment.” (R. 31, PID 611.) Van Ness said nothing suggesting that the department improperly

trained its officers on the law governing street stops. Instead, Van Ness’s comments focus on the

types of calls and observations that may constitute reasonable suspicion for officers to conduct

investigatory stops.

       Gale has thus failed to demonstrate that defendants provided inadequate training, that

defendants were deliberately indifferent to civilians’ constitutional rights, or that there was a causal

connection between any training and his alleged injury. Gale therefore has not demonstrated a

likelihood of success on the merits of his claim against the municipal defendant, and we would be

justified in affirming the district court’s order on this ground alone. See Mich. State AFL–CIO,
103 F.3d at 1249 (“[A] preliminary injunction issued where there is simply no likelihood of success

on the merits must be reversed.”).

       B. Gale Has Not Demonstrated Irreparable Harm

       Gale’s argument for irreparable harm relies on our statements in Bonnell that, “if it is found

that a constitutional right is being threatened or impaired, a finding of irreparable injury is

mandated.” (Appellant Br. at 27 (quoting Bonnell, 241 F.3d at 809).) Based on his allegations



                                                 -13-
No. 18-1149, Gale v. O’Donohue, et al.


that his Fourth Amendment rights had been violated pursuant to a municipal policy and that the

defendants were deliberately indifferent to such violations, Gale argues that “there can be no

‘mistaking that the defendants proposed to continue their unconstitutional polices’” in the absence

of a preliminary injunction. (Appellant Br. at 28 (quoting Rizzo v. Goode, 423 U.S. 362, 374

(1976)).) Defendants respond that Gale cannot demonstrate a danger of irreparable harm because

“he is seeking redress for past injury . . . not harm that is likely to occur in the future.” (Appellee

Br. at 35.)

        In Bonnell, we recognized that “the Supreme Court held that when reviewing a motion for

a preliminary injunction, if it is found that a constitutional right is being threatened or impaired, a

finding of irreparable injury is mandated.” Bonnell, 241 F.3d at 809 (citing Elrod v. Burns, 427
U.S. 347, 373 (1976)). But, Bonnell’s language is forward-looking; the fact that a plaintiff has

alleged a past constitutional injury does not mean that his “constitutional right is being threatened

or impaired.” Gale has not demonstrated that any unconstitutional policy caused his alleged injury

and provides no evidence suggesting that he will be subject to the allegedly unconstitutional

conduct again. He has therefore failed to demonstrate a danger of irreparable harm absent the

injunction.

        C. Gale Has Not Demonstrated That the Balance of the Equities is in His Favor

        Gale argues that “the balance of equities and public interest always favors ‘preventing the

violation of a party’s constitutional rights’” and that “these factors clearly tip in” his favor. (Reply

Br. at 13 (quoting G & V Lounge v. Mich. Liquor Control Comm’n, 23 F.3d 1071, 1079 (6th Cir.

1994)).) Defendants argue that Gale “seeks to prohibit the Royal Oak Police from performing

investigatory stops based on reasonable suspicion and running warrant checks during those stops”

and that this “poses a substantial harm to the safety and welfare of the general public.” (Appellee



                                                 -14-
No. 18-1149, Gale v. O’Donohue, et al.


Br. at 36.) Defendants thus argue that the proposed injunction “would pose a threat to public safety

and welfare.” (Appellee Br. at 36.)

       The district court found that Gale had failed to satisfy the first and second prongs of the

preliminary injunction inquiry and did not address the equitable factors. But those factors do not

cut in Gale’s favor: without any evidence of an unconstitutional policy, he asks the court to enjoin

a wide swath of police activity in Royal Oak. Even assuming that Gale’s requested injunction is

practicable, the imposition of such an injunction would dramatically disrupt—rather than

preserve—the status quo by hampering defendants’ ability to respond to and investigate

complaints, resulting in tremendous hardship to defendants and, in all likelihood, endangering

civilians. Without evidence of an unconstitutional policy, we must find that the equities counsel

against Gale’s requested injunction.

                                        III. CONCLUSION

       Because Gale has not demonstrated a likelihood of success on the merits and the district

court did not abuse its discretion in weighing the preliminary injunction factors, the district court’s

denial of Gale’s requested preliminary injunction is AFFIRMED.




                                                 -15-